DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, 12-13, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamoun et al (US 2012/0053433) (“Chamoun”) in view of Kamath et al (US 2013/0150692) (“Kamath”) and further in view of Okawa et al (US 2004/0212808) (“Okawa”) and further in view of Strauss et al (“Liver Function, Cerebral Blood Flow Autoregulation, and Hepatic Encephalopathy in Fulminant Hepatic Failure”) (“Strauss”).
Regarding Claim 1, while Chamoun teaches a device (Abstract) comprising: 
a display (Abstract, Fig. 1, [0033] display 20); and 
processing circuitry (Fig. 1, monitor 14, [0042] microprocessor 48 in monitor 14) configured to: 
receive a physiological signal indicative of a physiological parameter of a patient (Fig. 5, [0062] steps of device, with first step being collecting physiological data, the physiological data being blood pressure from a blood pressure monitor, [0060] Fig. 4 can be accomplished by monitor 14); 
determining a first set of mean arterial pressure values of the patient for a time period based on the physiological signal (Fig. 5, [0054] “Signals 420, 422 and 424 may be any suitable signal or signals, such as, for example, biosignals…” [0018] The main embodiment of the invention is PPG but Chamoun outlines that this PPG system monitoring may include other biosignals. [0062]-[0063] physiological data from blood pressure monitor is used to collect mean arterial pressure as physiological parameter / biosignal. Thus the PPG monitoring and steps associated with monitor 14 would also be associated instead with a second monitor 12 for blood pressure used to find mean arterial pressure values);
determine brain state of the patient based on the first set of mean arterial pressure values (Fig.5, classify patient state 506, [0002] perfusion state evaluated based on input physiological data, which includes mean arterial pressure, [0020] monitoring system is calculating adequacy of cerebral perfusion, [0023] PPG data can also be understood as reflecting blood flow, [0062] other brain state values include flow and oxygen saturation); and
present, via the display, mean arterial pressure values of the patient for the time period (Fig. 5, display physiological parameter and patient state, indicating display of both mean arterial pressure and autoregulation state through calculated perfusion adequacy),
wherein physiological data can be gathered by multiple versions of processing for different purposes ([0049] creating a first set of physiological data for a time period by a first processing, [0050] this can be applied to multiple envisioned biosignals such as that of blood pressure, the basis of mean arterial pressure), with one purpose being preserving noise in the signal and another purpose being removing noise for different reasons ([0048] cites the affect of noise on degrading a signal and reducing noise from being carried into the evaluation of PPG-based parameters, [0049] however noise may also represent important physiological information, such as level of variability, and therefore one may wish to preserve noise),
Yet Chamoun fails to teach the first processing being a first algorithm; and
obtaining a second set of mean arterial pressure values of the patient for the time period, wherein the second set of mean arterial pressure values are determined using a second algorithm different from the first algorithm.  
However Kamath teaches a physiological data analyzer (Abstract) and further teaches that filtering can be accomplished by filtering algorithms ([0499]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the creation of multiple versions of physiological parameters as taught by Chamoun by various filtering algorithms as taught by Kamath as a way to accomplish the desired level of filtering of mean arterial pressure for each purpose outlined in Chamoun. This would motivate the creation of both a first set/version of mean arterial pressure values, that is filtered for noise by a first filtering algorithm, where this filtering for noise prevents noise being introduced into the determination of a parameters derived from the biosignal, and a second set/version of mean arterial pressure values, that is filtered for noise by a second filtering algorithm, that is minimally filtered to preserve noise that may contain important contextual data for a physician to visually confirm.
Yet their combined efforts fail to teach 
	present, via the display, the second set of mean arterial pressure values of the patient for the time period, while not presenting the first set of mean arterial pressure values via the display.  
	However Okawa teaches a medical device system (Abstract) and further teaches that unnecessary data may be omitted from presentation ([0358]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that with two versions of mean arterial pressure as taught by Chamoun and Kamath, where one version is for enabling a secondary parameter to be optimally evaluated and another version is for providing the biosignal itself in an ideal state for visual inspection, only one version of mean arterial pressure is necessary for display. Displaying both sets of mean arterial pressure could create confusion for a healthcare provider, and increase time spent sorting which presented dataset is the mean arterial pressure dataset they needed to visually inspect. Thus, one need not present the version of mean arterial pressure optimized for secondary parameters as the purpose of this dataset is not for inspection by a clinician.
Yet their combined efforts fail to teach the determined brain state being an autoregulation status.
However Strauss teaches an autoregulation determination system (Abstract) wherein a brain state of autoregulation may be determined by mean arterial pressure and blood flow (p838 “This study showed that cerebral perfusion, as determined by Vmean in the middle cerebral artery increased in response to an elevation of MAP in patients with FHF. The effect of an elevated MAP on Vmean made it possible to evaluate the CBF autoregulation curve.” By monitoring one of two parameters, a practitioner can understood if the state of autoregulation is impaired.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the determination of perfusion including the datasets of mean arterial pressure and blood flow by Chamoun further enables a determination of autoregulation status as taught by Strauss. This secondary determination provides a greater picture of patient’s overall health.
Regarding Claim 2, Chamoun, Kamath, Okawa, and Strauss teach the device of claim 1, wherein the display is a first display (See Claim 1 Rejection, Fig. 1, display 20), the processing circuitry is further configured to: 
determine the second set of mean arterial pressure values based on the physiological signal using the second algorithm (See Claim 1 Rejection); and Chamoun further teaches the processing circuitry is configured to
communicate physiological data to a multi-parametric monitor device for presentation by the multi-parametric monitor device via a second display (Fig. 1, a second display 26, [0035]-[0036] data may be forwarded from monitor 14 to multi-parameter monitor 26, for presentation of data at the multi-parametric monitor)
Regarding Claim 3, Chamoun, Kamath, Okawa, and Strauss teach the device of claim 1, and Chamoun further teaches wherein the processing circuitry is further configured to determine the second set of mean arterial pressure values based on the physiological signal using the second algorithm to mimic determination of mean arterial pressure for the time period by a multi-parametric monitor device (See Claim 1 Rejection, Chamoun [0035] “Multi-parameter patient monitor 26 may be configured to calculate physiological parameters and to display information from monitor 14 and from other medical monitoring devices or systems (not shown).” If either monitor 14 or multi-parameter patient monitor 26 can perform the needed calculations, then they are performing determination in a similar, mimicked manner).
Regarding Claim 10, Chamoun, Kamath, Okawa, and Strauss teach the device of claim 1, and Chamoun further teaches wherein the processing circuitry is further configured to: 
determine that the autoregulation status is impaired based on the first set of mean arterial pressure values and a set of oxygen saturation values of the patient ([0054] second inputs for second sets of data such as [0062] “oxygen saturation data from an oximeter (such as oximeter system 10 of FIGS. 1 and 2),” collected along with MAP, [0065]-[0066] determine patient state from both sets of data, [0074]-[0075] the patient state being hypoperfusion, where perfusion previously shown as reflecting autoregulation status), and 
generate a notification in response to determining that the autoregulation status is impaired ([0001] “Consequently, a clinical decision support system is desired in order to provide alerts within a clinically desired time after patients enter an undesired state such as a state of hypoperfusion. This support system may be designed to help physicians achieve improved patient outcomes.”, [0019]).  
Regarding Claim 25, Chamoun, Kamath, Okawa, and Strauss teach the device of claim 1, and Chamoun further teaches wherein the processing circuitry is configured to receive the physiological signal from a blood pressure monitor ([0062] “mean arterial pressure (MAP) data from a blood pressure monitor,”)

Regarding Claim 12, while Chamoun teaches a method (Abstract) comprising:
receiving, by processing circuitry (Fig. 1, monitor 14, [0042] microprocessor 48 in monitor 14), a physiological signal indicative of a physiological parameter of a patient (Fig. 5, [0062] steps of device, with first step being collecting physiological data, the physiological data being blood pressure from a blood pressure monitor, [0060] Fig. 4 can be accomplished by monitor 14); 
determining, by the processing circuitry, a first set of mean arterial pressure values of the patient for a time period based on the physiological signal (Fig. 5, [0054] “Signals 420, 422 and 424 may be any suitable signal or signals, such as, for example, biosignals…” [0018] The main embodiment of the invention is PPG but Chamoun outlines that this PPG system monitoring may include other biosignals. [0062]-[0063] physiological data from blood pressure monitor is used to collect mean arterial pressure as physiological parameter / biosignal. Thus the PPG monitoring and steps associated with monitor 14 would also be associated instead with a second monitor 12 for blood pressure used to find mean arterial pressure values);
determine, by the processing circuitry, a brain state of the patient based on the first set of mean arterial pressure values (Fig. 5, classify patient state 506, [0002] perfusion state evaluated based on input physiological data, which includes mean arterial pressure, [0020] monitoring system is calculating adequacy of cerebral perfusion, [0023] PPG data can also be understood as reflecting blood flow, [0062] other brain state values include flow and oxygen saturation); and
presenting, via a display, mean arterial pressure values of the patient for the time period (Fig. 5, display physiological parameter and patient state, indicating display of both mean arterial pressure and autoregulation state through calculated perfusion adequacy),
wherein physiological data can be gathered by multiple versions of processing for different purposes ([0049] creating a first set of physiological data for a time period by a first processing, [0050] this can be applied to multiple envisioned biosignals such as that of blood pressure, the basis of mean arterial pressure), with one purpose being preserving noise in the signal and another purpose being removing noise for different reasons ([0048] cites the affect of noise on degrading a signal and reducing noise from being carried into the evaluation of PPG-based parameters, [0049] however noise may also represent important physiological information, such as level of variability, and therefore one may wish to preserve noise),
Chamoun fails to teach the first processing being a first algorithm; and
obtaining a second set of mean arterial pressure values of the patient for the time period, wherein the second set of mean arterial pressure values are determined using a second algorithm different from the first algorithm.  
However Kamath teaches a physiological data analyzer (Abstract) and further teaches that filtering can be accomplished by algorithms ([0499]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the creation of multiple versions of physiological parameters as taught by Chamoun by various filtering algorithms as taught by Kamath as a way to accomplish the desired level of filtering of mean arterial pressure for each purpose outlined in Chamoun. This would motivate the creation of both a first set/version of mean arterial pressure values, that is filtered for noise by a first filtering algorithm, where this filtering for noise prevents noise being introduced into the determination of a patient state, and a second set/version of mean arterial pressure values, that is filtered for noise by a second filtering algorithm, that is minimally filtered to preserve noise that may contain important contextual data for a physician to visually confirm.
Yet their combined efforts fail to teach 
	present, via the display, the second set of mean arterial pressure values of the patient for the time period, while not presenting the first set of mean arterial pressure values via the display.  
	However Okawa teaches a medical device system (Abstract) and further teaches that unnecessary data may be omitted from presentation ([0358]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that with two versions of mean arterial pressure as taught by Chamoun and Kamath, where the first set is intended for calculating a secondary parameter and the second set is intended for visual inspection, only the second set of mean arterial pressure is necessary for display. Displaying both sets of mean arterial pressure could create confusion for a healthcare provider, and increase time spent sorting which presented dataset is the mean arterial pressure dataset they needed to visually inspect. Thus, one would present only the second set of mean pressure to circumvent causing confusion for healthcare providers.
Yet their combined efforts fail to teach the determined brain state being an autoregulation status.
However Strauss teaches an autoregulation determination system (Abstract) wherein a brain state of autoregulation may be determined by mean arterial pressure and blood flow (p838 “This study showed that cerebral perfusion, as determined by Vmean in the middle cerebral artery increased in response to an elevation of MAP in patients with FHF. The effect of an elevated MAP on Vmean made it possible to evaluate the CBF autoregulation curve.” By monitoring one of two parameters, a practitioner can understood if the state of autoregulation is impaired.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the determination of perfusion including the datasets of mean arterial pressure and blood flow by Chamoun further enables a determination of autoregulation status as taught by Strauss. This secondary determination provides a greater picture of patient’s overall health.
Regarding Claim 13, Chamoun, Kamath, Okawa, and Strauss teach the method of claim 12, further comprising: 
Wherein presenting the second set of mean arterial pressure values comprises presenting the second set of mean arterial pressure values via a first display (See Claim 12 Rejection), and wherein the method further comprises
determining the second set of mean arterial pressure values based on the physiological signal using the second algorithm (See Claim 12 Rejection); and Chamoun further teaches
communicating the second set of mean arterial pressure values to a multi-parametric monitor device for presentation by the multi-parametric monitor device via a second display (Fig. 1, a second display 26, [0035]-[0036] data may be forwarded from monitor 14 to multi-parameter monitor 26, for presentation of data at the multi-parametric monitor).

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamoun in view of Kamath and further in view of Okawa and further in view of Strauss and further in view of Kraus et al (US 2004/0236240) (“Kraus”).
Regarding Claim 5, while Chamoun, Kamath, Okawa, and Strauss teach the device of claim 1, and Chamoun further teaches wherein the processing circuitry is further configured to transmit the second set of mean arterial pressure values to a multi-parametric monitor device ([0035]-[0036]), their combined efforts fail to teach the circuitry is further configured to receive the second set of mean arterial pressure data from the multi-parametric monitor device.
However Kraus teaches a medical device technique (Abstract) and further teaches that blood pressure may be captured through a multi-parametric monitor device ([0717]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the monitor of Chamoun could have a secondary sampling of blood pressure alternatively be through a multi-parametric monitor device for the second desired version of MAP, as Chamoun teaches that the sensor data may be processed by an intermediate encoder ([0040]). Thus there is a simple substitution of an envisioned encoder of Chamoun ([0040]) providing two version of mean arterial pressure ([0049]) with an encoder of Chamoun providing one version of MAP and a MPM of Kraus providing the second version of MAP.

Regarding Claim 14, while Chamoun, Kamath, Okawa, and Strauss teach the method of claim 12, and Chamoun further teaches wherein the processing circuitry is further configured to transmit the second set of mean arterial pressure values to a multi-parametric monitor device ([0035]-[0036]), their combined efforts fail to teach the circuitry is further configured to receive the second set of mean arterial pressure data from the multi-parametric monitor device.
However Kraus teaches a medical device technique (Abstract) and further teaches that blood pressure may be captured through a multi-parametric monitor device ([0717]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the monitor of Chamoun could have a secondary sampling of blood pressure alternatively be through a multi-parametric monitor device for the second desired version of MAP, as Chamoun teaches that the sensor data may be processed by an intermediate encoder ([0040]). Thus there is a simple substitution of an envisioned encoder of Chamoun ([0040]) providing two version of mean arterial pressure ([0049]) with an encoder of Chamoun providing one version of MAP and a MPM of Kraus providing the second version of MAP.

Claim(s) 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamoun in view of Kamath and further in view of Okawa and further in view of Strauss and further in view of Addison et al (US 2017/0000423) (“Addison 2”).
Regarding Claim 6, while Chamoun, Kamath, Okawa, and Strauss teach the device of claim 1, wherein the physiological parameter of the patient comprises a first physiological parameter (See Claim 1 Rejection), and wherein the processing circuitry is further configured to: 
receive a second physiological signal of the patient, the second physiological signal being indicative of a second physiological parameter different from the first physiological parameter ([0054] second inputs for second sets of data such as [0062] “oxygen saturation data from an oximeter (such as oximeter system 10 of FIGS. 1 and 2),” collected along with MAP); 
determine a set of oxygen saturation values of the patient based on the second physiological signal ([0062]); and
wherein the processing circuitry is configured to determine the autoregulation status of the patient based on the first set of mean arterial pressure values and the set of oxygen saturation values ([0065]-[0066] determine patient state from both sets of data, [0074]-[0075] the patient state being hypoperfusion, where perfusion previously shown as reflecting autoregulation status), their combined efforts fail to teach the determination further requiring  
determining a relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values, 
wherein the processing circuitry is configured to determine the autoregulation status of the patient based on the first set of mean arterial pressure values, the set of oxygen saturation values, and the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values.  
However Addison 2 teaches an autoregulation analysis technique (Abstract) comprising
receive a second physiological signal of the patient, the second physiological signal being indicative of a second physiological parameter different from the first physiological parameter (Abstract, second signal being indicative of oxygen saturation); 
determine a set of oxygen saturation values of the patient based on the second physiological signal (Abstract, oxygen saturation); and 
determine a relative time delay between arterial pressure values and the set of oxygen saturation values ([0026] phase difference between blood pressure and oxygen saturation), 
wherein the processing circuitry is configured to determine the autoregulation status of the patient based on the set of arterial pressure values, the set of oxygen saturation values, and the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values ([0026]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the autoregulation analysis of Chamoun with the teachings of Addison 2 as the application of a known technique for determining autoregulation to the known autoregulation analysis ready for improvement to yield predictable results of accurately assessed subject autoregulation.
Regarding Claim 7, Chamoun, Kamath, Okawa, Strauss, and Addison 2 teach the device of claim 6, 
wherein the processing circuitry is configured to determine the first set of mean arterial pressure values based on a sampling window for the first set of mean arterial pressure values, 
wherein the processing circuitry is configured to determine the set of oxygen saturation values based on a sampling window for the set of oxygen saturation values, and 
wherein the processing circuitry is configured to determine the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values based on a duration of the sampling window for the first set of mean arterial pressure values and a duration of the sampling window for the set of oxygen saturation values (See Claim 6 Rejection, the offset between the sampling windows of certain durations is the relative time delay).  

Regarding Claim 15, while Chamoun, Kamath, Okawa, and Strauss teach the method of claim 12, and Chamoun further teaches the method further comprising: 
Receive, from the sensing circuitry, a second physiological signal of the patient, the second physiological signal being indicative of a second physiological parameter different from the first physiological parameter ([0054] second inputs for second sets of data such as [0062] “oxygen saturation data from an oximeter (such as oximeter system 10 of FIGS. 1 and 2),” collected along with MAP); 
determining a set of oxygen saturation values of the patient based on the second physiological signal ([0062]); and
wherein determining the autoregulation status of the patient based on the first set of mean arterial pressure values and the set of oxygen saturation values ([0065]-[0066] determine patient state from both sets of data, [0074]-[0075] the patient state being hypoperfusion, where perfusion previously shown as reflecting autoregulation status), their combined efforts fail to teach the determination further requiring  
determining a relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values, 
determining the autoregulation status of the patient based on the first set of mean arterial pressure values, the set of oxygen saturation values, and the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values.  
However Addison 2 teaches an autoregulation analysis technique (Abstract) comprising
receive a second physiological signal of the patient, the second physiological signal being indicative of a second physiological parameter different from the first physiological parameter (Abstract, second signal being indicative of oxygen saturation); 
determine a set of oxygen saturation values of the patient based on the second physiological signal (Abstract, oxygen saturation); and 
determine a relative time delay between arterial pressure values and the set of oxygen saturation values ([0026] phase difference between blood pressure and oxygen saturation), 
wherein the processing circuitry is configured to determine the autoregulation status of the patient based on the set of arterial pressure values, the set of oxygen saturation values, and the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values ([0026]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the autoregulation analysis of Chamoun with the teachings of Addison 2 as the application of a known technique for determining autoregulation to the known autoregulation analysis ready for improvement to yield predictable results of accurately assessed subject autoregulation.
Regarding Claim 16, Chamoun, Kamath, Okawa, Strauss, and Addison 2 teach the method of claim 15, 
wherein determining the first set of mean arterial pressure values is further based on a sampling window for the first set of mean arterial pressure values, 
wherein determining the set of oxygen saturation values is further based on a sampling window for the set of oxygen saturation values, 
wherein determining the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values comprises determining the relative time delay based on a duration of the sampling window for the first physiological signal and a duration of the sampling window for the second physiological signal (See Claim 15 Rejection, the offset between the sampling windows of certain durations is the relative time delay).  

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamoun in view of Kamath and further in view of Okawa and further in view of Strauss and further in view of Addison 2 and further in view of Fornwalt et al (US 2010/0087738) (“Fornwalt”).
Regarding Claim 8, while Chamoun, Kamath, Okawa, Strauss, and Addison 2 teach the device of claim 6, their combined efforts fail to teach wherein the processing circuitry is configured to determine the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values by at least: 
determining a cross-correlation function for the first physiological signal and the second physiological signal; and 
determining a time lag at which the cross-correlation function has a maximum amplitude.  
However Fornwalt teaches a physiological monitor (Abstract) and teaches that determining a time lag comprises determining a cross-correlation function for the first physiological signal and the second physiological signal; and determining a time lag at which the cross-correlation function has a maximum amplitude ([0026]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the autoregulation analysis of Chamoun, Strauss, Kamath, Okawa, and Addison 2 and perform the time delay calculation with maximum amplitude in the cross-correlation function as taught by Fornwalt as the application of a known technique to a known device ready for improvement to yield predictable results of accurately assessed delay.

Regarding Claim 17, while Chamoun, Kamath, Okawa, Strauss, and Addison 2 teach the method of claim 15, their combined efforts fail to teach wherein determining the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values comprises: 
determining a cross-correlation function for the first physiological signal and the second physiological signal; and 
determining a time lag at which the cross-correlation function has a maximum amplitude.  
However Fornwalt teaches a physiological monitor (Abstract) and teaches that determining a time lag comprises determining a cross-correlation function for the first physiological signal and the second physiological signal; and determining a time lag at which the cross-correlation function has a maximum amplitude ([0026]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the autoregulation analysis of Chamoun, Strauss, Kamath, Okawa, and Addison 2 and perform the time delay calculation with maximum amplitude in the cross-correlation function as taught by Fornwalt as the application of a known technique to a known device ready for improvement to yield predictable results of accurately assessed delay.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamoun in view of Kamath and further in view of Okawa and further in view of Strauss and further in view of Addison 2 and further in view of Bonnefous (US 6,113,543).
Regarding Claim 9, while Chamoun, Kamath, Okawa, Strauss, and Addison 2 teach the device of claim 6, and Addison 2 further teaches wherein the processing circuitry is configured to determine the autoregulation status of the patient based on the set of mean arterial pressure values and the set of oxygen saturation values (See claim 6 Rejection), their combined efforts fail to teach 
wherein the processing circuitry is further configured to synchronize the first set of mean arterial pressure values and the set of oxygen saturation values based on the relative time delay, and 
However Bonnefous teaches a physiological monitor (Abstract) wherein physiological data sets may be synchronized to reveal characteristics between datasets (Col. 4, L. 52-64).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the synchronization of Bonnefous for the data sets of Chamoun, Strauss, Kamath, Okawa, and Addison 2 as this may reveal separate conditions (Bonnefous: viscous behavior of flow recognized from synchronization).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamoun in view of Kamath and further in view of Okawa and further in view of Strauss and further in view of Chan et al (US 2014/0228692) (“Chan”) and further in view of Woehrle (US 5,846,190) and further in view of Wang et al (US 2016/0242657) (“Wang”).
Regarding Claim 11, while Chamoun, Kamath, Okawa, and Strauss teach the device of claim 1, their combined efforts fail to teach wherein the processing circuitry is further configured to: 
determine a signal quality metric based on the difference between the first set of mean arterial pressure values and the second set of mean arterial pressure values, 
	However Chan teaches a physiological monitor (Abstract) wherein two related data sets are gathered ([0041] peaks and minimums in a respiration signal), determining the difference between the datasets ([0039] to determine whether the data sets have expected relationship), and determining a signal quality metric from the difference ([0041]-[0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine a quality metric as taught by Chan to determine if the expected characteristics are seen between the two datasets of Chamoun, Strauss, Kamath, and Okawa as the application of a known technique of comparing datasets with a quality metric to the known two datasets of Chamoun, Strauss, Kamath, and Okawa ready for improvement to yield predictable results of gathered data of quality.
Yet their combined efforts fail to teach
determine that the signal quality metric is greater than or equal to a threshold level, 
generate a notification in response to determining that the signal quality metric is greater than or equal to the threshold level, 
However Woehrle teaches a medical device (Abstract) comprising a quality determination of data and notification of data falling under a quality threshold (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to compare the quality metric of Chan to a threshold as taught by Woehrle to ensure that any analysis performed on the gathered data is accurate.
Yet their combined efforts fail to teach:
output the autoregulation status before determining that the signal quality metric is greater than or equal to the threshold level, and 
refrain from further outputting the autoregulation status in response to determining that the signal quality metric is greater than or equal to the threshold level.  
	However Wang teaches a physiological measurement system (Abstract) wherein an image quality of an optical mouse is tracked and when quality is below a threshold level, the output of the mouse is stopped.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to compare the quality metric of Chan to cause the stopping of processing of related parameters as Wang teaches this ensures the ending of further compound errors.

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamoun in view of Kamath and further in view of Okawa and further in view of Strauss and further in view of Pipke et al (US 2015/0186602) (“Pipke”).
Regarding Claim 23, while Chamoun, Kamath, Okawa, and Strauss teach the device of claim 1, their combined efforts fail to teach wherein the patient is in a patient group, and wherein the first algorithm is more tailored to a unique pulse morphology of the patient group of than the second algorithm. 
However Pipke teaches a health monitor (Abstract) wherein a model for a patient physiological parameters can be uniquely tailored to account for unique physiological behavior ([0013]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adapt one of the algorithms of filtering algorithms of Chamoun, Strauss, Kamath, and Okawa to account for unique pulse morphology as Pipke teaches that this better accounts for variations in physiological data due to chronic disease.
Regarding Claim 24 while Chamoun, Kamath, Okawa, and Strauss teach the method of claim 12, their combined efforts fail to teach wherein the patient is in a patient group, and wherein the first algorithm is more tailored to a unique pulse morphology of the patient group of than the second algorithm.
However Pipke teaches a health monitor (Abstract) wherein a model for a patient physiological parameters can be uniquely tailored to account for unique physiological behavior ([0013]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adapt one of the algorithms of filtering algorithms of Chamoun, Strauss, Kamath, and Okawa to account for unique pulse morphology as Pipke teaches that this better accounts for variations in physiological data due to chronic disease.

Claim(s) 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamoun in view of Strauss.
	Regarding Claim 18, Chamoun teaches a device (Abstract) comprising: 
a first display (Fig. 1, display 20); and 
processing circuitry ([0033] monitor 14) configured to: 
receive a physiological signal indicative of a physiological parameter of a patient (Fig. 5, [0062] steps of device, with first step being collecting physiological data, the physiological data being blood pressure from a blood pressure monitor, [0060] Fig. 4 can be accomplished by monitor 14); 
determining a first set of mean arterial pressure values of the patient for a time period based on the physiological signal (Fig. 5, [0054] “Signals 420, 422 and 424 may be any suitable signal or signals, such as, for example, biosignals…” [0018] The main embodiment of the invention is PPG but Chamoun outlines that this PPG system monitoring may include other biosignals. [0062]-[0063] physiological data from blood pressure monitor is used to collect mean arterial pressure as physiological parameter / biosignal. Thus the PPG monitoring and steps associated with monitor 14 would also be associated instead with a second monitor 12 for blood pressure used to find mean arterial pressure values);
wherein the system collects multiple datasets and combines them to determine an evaluation of subject perfusion (Fig. 5, [0062] multiple datasets for patient state, [0001]-[0002] patient state reflects subject perfusion);
transmit a set of physiological values to a multi-parametric monitor device for presentation by the multi-parametric monitor device via a second display ([0035] data is transmitted to multi-parametric monitor 26, which comprises a display 28, and is thus transmitted for display); and
determine a brain state of the patient based on the first set of mean arterial pressure values (Fig. 5, classify patient state 506, [0002] perfusion state evaluated based on input physiological data, which includes mean arterial pressure, [0020] monitoring system is calculating adequacy of cerebral perfusion, [0023] PPG data can also be understood as reflecting blood flow, [0062] other brain state values include flow and oxygen saturation); and 
present, via the first display, first set of mean arterial pressure values of the patient for the time period (Fig. 5, display physiological parameter and patient state, indicating display of both mean arterial pressure and autoregulation state through calculated perfusion adequacy, [0034]-[0036]),
	Chamoun fails to teach transmitting the first set of mean arterial pressure values to a multi-parametric monitor device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to note that the limitations of display forwarding in Chamoun can be applied to multiple datasets as Chamoun envisions the physiological data collecting and analysis can be done for a singular or multiple datasets when considering patient state (Fig. 1, [0030] showing an embodiment where only pulse oximetry is collected, but also envisions the collection of blood pressure and EEG, [0035] “For example, multiparameter patient monitor 26 may be configured to display an estimate of a patient's blood oxygen saturation generated by pulse oximetry monitor 14 (referred to as an "SpO.sub.2" measurement), as well as other parameters such as pulse rate information from monitor 14, blood pressure from a blood pressure monitor (not shown) and brain state information from an EEG monitor (not shown) on display 28.” Fig. 1 is incorporated into Fig. 4, [0057]-[0058] for a combined analysis of patient state, Fig. 4, [0053] where the steps of analysis are given in Fig. 5 with a plurality of inputs).
Yet Chamoun fails to teach the determined brain state being an autoregulation status.
However Strauss teaches an autoregulation determination system (Abstract) wherein a brain state of autoregulation may be determined by mean arterial pressure and blood flow (p838 “This study showed that cerebral perfusion, as determined by Vmean in the middle cerebral artery increased in response to an elevation of MAP in patients with FHF. The effect of an elevated MAP on Vmean made it possible to evaluate the CBF autoregulation curve.” By monitoring one of two parameters, a practitioner can understood if the state of autoregulation is impaired.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the determination of perfusion including the datasets of mean arterial pressure and blood flow by Chamoun further enables a determination of autoregulation status as taught by Strauss. This secondary determination provides a greater picture of patient’s overall health.
Regarding Claim 21, Chamoun and Strauss teach the device of claim 18, further comprising the multi-parametric monitor device comprising the second display (See Claim 18 Rejection).

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamoun in view of Strauss and further in view of Addison 2.
Regarding Claim 19, while Chamoun and Strauss teach the device of claim 18, wherein the physiological parameter of the patient comprises a first physiological parameter (See Claim 18 Rejection), and wherein the processing circuitry is further configured to: 
receive a second physiological signal of the patient, the second physiological signal being indicative of a second physiological parameter different from the first physiological parameter ([0054] second inputs for second sets of data such as [0062] “oxygen saturation data from an oximeter (such as oximeter system 10 of FIGS. 1 and 2),” collected along with MAP); 
determine a set of oxygen saturation values of the patient based on the second physiological signal ([0062]); and
wherein the processing circuitry is configured to determine the autoregulation status of the patient based on the first set of mean arterial pressure values and the set of oxygen saturation values ([0065]-[0066] determine patient state from both sets of data, [0074]-[0075] the patient state being hypoperfusion, where perfusion previously shown as reflecting autoregulation status), their combined efforts fail to teach the determination further requiring  
determining a relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values, 
wherein the processing circuitry is configured to determine the autoregulation status of the patient based on the first set of mean arterial pressure values, the set of oxygen saturation values, and the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values.  
However Addison 2 teaches an autoregulation analysis technique (Abstract) comprising
receive a second physiological signal of the patient, the second physiological signal being indicative of a second physiological parameter different from the first physiological parameter (Abstract, second signal being indicative of oxygen saturation); 
determine a set of oxygen saturation values of the patient based on the second physiological signal (Abstract, oxygen saturation); and 
determine a relative time delay between arterial pressure values and the set of oxygen saturation values ([0026] phase difference between blood pressure and oxygen saturation), 
wherein the processing circuitry is configured to determine the autoregulation status of the patient based on the set of arterial pressure values, the set of oxygen saturation values, and the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values ([0026]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the autoregulation analysis of Chamoun with the teachings of Addison 2 as the application of a known technique for determining autoregulation to the known autoregulation analysis ready for improvement to yield predictable results of accurately assessed subject autoregulation.
	Regarding Claim 20, Chamoun, Strauss, and Addison 2 teach the device of claim 18, 
wherein the processing circuitry is configured to determine the first set of mean arterial pressure values based on a sampling window for the first set of mean arterial pressure values, 
wherein the processing circuitry is configured to determine the set of oxygen saturation values based on a sampling window for the set of oxygen saturation values, and 
wherein the processing circuitry is configured to determine the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values based on a duration of the sampling window for the first set of mean arterial pressure values and a duration of the sampling window for the set of oxygen saturation values (See Claim 18 Rejection, the offset between the sampling windows of certain durations is the relative time delay).  

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamoun in view of Strauss and further in view of Pipke.
Regarding Claim 22, while Chamoun and Strauss teach the device of claim 18, their combined efforts fail to teach wherein the patient is in a patient group, and wherein the first algorithm is more tailored to a unique pulse morphology of the patient group of than the second algorithm. 
However Pipke teaches a health monitor (Abstract) wherein a model for a patient physiological parameters can be uniquely tailored to account for unique physiological behavior ([0013]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adapt one of the algorithms of filtering algorithms of Chamoun, and Strauss to account for unique pulse morphology as Pipke teaches that this better accounts for variations in physiological data due to chronic disease.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Examiner’s interpretation of Chamoun’s algorithm is an algorithm for filtering the data. Claim 4’s secondary determination of mean arterial pressure based on a different weighting for the second algorithm utilized with a display is incompatible with a filtering algorithm, and thus the claim’s teachings are not shown or motivated in the prior art.

Response to Arguments
Applicant’s amendments and arguments filed 6/09/2022 with respect to the 35 USC 103 rejection of claim 1 and claims dependent thereon have been fully considered, but are not persuasive.
Applicant first argues that Examiner failed to provide that the processing circuitry of the cited pulse oximetry monitor would determine arterial pressure. Examiner respectfully disagrees. Fig. 4 is a reflection of previous embodiments ([0054]) and is clarified as a more generic patient monitoring system with inputs from sensors 12 that obtain the various biosignals in the disclosure. Here the previously limited pulse oximetry monitor 14, when only obtaining data from a pulse oximeter 12, is expanded to process from multiple sensors. Chamoun’s [0062] identifies all the parameters that would be calculated from a generic patient monitoring system 400, which includes mean arterial pressure.
Applicant’s second argument is that the pulse oximetry monitor 14 of Chamoun does not determine perfusion state. Examiner respectfully disagrees. In [0062]-[0063], the pulse oximetry monitor 14 may now be considered to be a patient monitoring system 400 with one of more inputs of various biosignals. Previously, Examiner argued that the pulse oximetry monitor 14 was substituted with a blood pressure monitor and this patient monitoring system was using this as the singular input for perfusion determined by this system ([0063], [0073], [0075] link determinations of perfusion with the patient monitoring system 400). Thus, one of ordinary skill in the art would note that the processor 408 of patient monitoring system 400, which is an alternate way to understand pulse oximetry monitor 14, is capable of making the determination of perfusion, with data including mean arterial pressure.
Applicant’s next argument is that one of ordinary skill in the art would not have understood as a biosignal that can be filtered for noise and filtered differently or not at all in order to track various parameters. Examiner contends that noise in a biosignal is widely understood to be an issue in monitoring, such as from patient movement which can affect placement of a sensor and the corresponding sensor output. A blood pressure sensor, the basis of the mean arterial pressure in Chamoun, is susceptible to patient movement and corresponding noise as well.
Applicant’s following argument is that Okawa’s disclosure does not support omitting display of mean arterial pressure values. Examiner respectfully disagrees. As Chamoun noted in [0048]-[0049], datasets may be processed differently based a desired outcome by a clinician. An optimized level of filtering may provide better direct inspection of the dataset or may provide a better determination of secondary parameters. Chamoun states all versions of filtered data may be provided to the clinician. However, the optimized filtering states that one set is particularly suited for visual inspection and the other set has a use outside of visual inspection. One of ordinary skill in the art would recognize that a dataset optimally filtering for a calculation purpose would provide less utility alongside a data optimally filtered for direct inspection and understand that omitting the dataset filtered for calculation does not preclude both datasets from fulfilling their purpose, while also omitting from presentation unnecessary data.
Applicant then argues that the rejection of dependent claim 3 fails to support the mimicking of determination of mean arterial pressure by a multi-parametric monitor device. Examiner respectfully disagrees. The term “mimicking” is broad and Examiner contends that two different processor that calculate an algorithm are “mimicking” one another by both calculating this algorithm. Thus if one processor can calculate an average of blood pressure and another processor of a multi-parametric monitor device can calculate an average of blood pressure, the first processor is mimicking the multi-parametric monitor device. 
Applicant’s remaining amendments and arguments filed 6/09/2022 with respect to the 35 USC 103 rejection of claim 1 and 12 and claims dependent thereon have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chamoun, Kamath, Okawa, and Strauss of Claim 1 and 12 and Chamoun and Strauss of Claim 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791